DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the synthetic polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16-19 of U.S. Patent No. 11,014,030 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. While the instant claims and the claims of the ‘030 patent recite different combinations of features, they nevertheless recite overlapping subject matter. Therefore, the two sets of claims are seen as being obvious variants of one another.

Allowable Subject Matter

6.	Claims 1-5 and 8-18 would be allowable if the obviousness-type double patenting rejection set forth in the Office action was overcome.

7.	Claims 6 and 7 would also be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

8.	The following is a statement of reasons for the indication of allowable subject matter:

With regard to claims 1-13, 17 and 18, Hope et al. (US 2006/0116043 A1) discloses a flame retardant nonwoven web which is usable as a filter media comprising synthetic polymer fibers comprising a phosphorous-based flame retardant, wherein the nonwoven web comprises less than 1500 ppm total halogens (when the flame retardant is phosphorous-based), wherein the phosphorous-based flame retardant is provided in the backbone of the polymer and/or as a pendant group (see paragraphs [0025] and [0031]), and wherein the flame retardant is distributed throughout the fiber at paragraphs [0024]-[0025] and [0031].
Hope et al. does not disclose the nonwoven web being wet-laid.
	Togashi et al. (US 2010/0083838 A1) discloses wet-laying (papermaking) a nonwoven web at paragraphs [0048]-[0050].
It would have been obvious to one ordinarily skilled in the art to form the nonwoven web of Hope et al. using the wet-laying of Togashi to allow the nonwoven web to be manufactured using a common, relatively inexpensive process and to allow fibers of various size to be incorporated into the nonwoven web, as suggested by Togashi at paragraphs [0048]-[0050].
Hope et al. as modified by Togashi likewise discloses the corresponding method of making the nonwoven web including using a wet-laid process.
	However, neither Hope et al. nor Togashi et al. teach the surface average fiber diameter of the filter media being 1 to 25 microns as diameter as determined by the recited formula.
	The prior art made of record fails to teach or fairly suggest the filter medias of claim 1 or 2 or the method of claim 17 wherein the filter media exhibits the recited surface average fiber diameter as determined by the recited formula.

With regard to claims 14-16, Hope et al. discloses a flame retardant nonwoven web which is usable as a filter media comprising synthetic polymer fibers comprising a phosphorous-based flame retardant, wherein the nonwoven web comprises less than 1500 ppm total halogens (when the flame retardant is phosphorous-based), wherein the phosphorous-based flame retardant is provided in the backbone of the polymer and/or as a pendant group (see paragraphs [0025] and [0031]), and wherein the flame retardant is distributed throughout the fiber at paragraphs [0024]-[0025] and [0031].
Togashi discloses a filter media comprising a flame retardant nonwoven web comprising synthetic polymeric fibers having a length of 8-25 mm (see paragraph [0037]), wherein the nonwoven web has a thickness of 0.55 mm or less (see paragraph [0044]), and the nonwoven web has a permeability of 120-500 cm3/cm2/sec (236-985 CFM), and wherein the nonwoven web comprises less than 1500 ppm of total halogens (halogen-free, see paragraph [0054]) at the abstract and paragraphs [0037], [0044], [0048]-[0055] and [0060].
It would have been obvious to one of ordinary skill in the art to incorporate the fiber length of Togashi into the nonwoven web of Hope et al. to allow the nonwoven web to be formed by wet-laying. It would have also been obvious to incorporate the web thickness and permeability of Togashi into the nonwoven web of Hope et al. to provide a nonwoven web with minimal resistance.
However, neither Hope et al. nor Togashi et al. teach the surface average fiber diameter of the filter media being 1 to 25 microns as diameter as determined by the recited formula.
	The prior art made of record fails to teach or fairly suggest the filter medias of claim 14 or 15 wherein the filter media exhibits the recited surface average fiber diameter as determined by the recited formula.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
December 1, 2022